Order affirmed, with costs to abide the event, on the opinion by Mr. Justice Samuel Rabin at the Appellate Division (48 AD2d 561). We note, however, that even if the claim for wrongful death had been interposed more than two years after the death of the plaintiffs son, the claim would still have been timely since it would relate back, for limitations purposes, to the date of commencement of the personal injury action (Caffaro v Trayna, 35 NY2d 245). Question certified answered in the affirmative.
Concur: Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke.